Citation Nr: 1026057	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
(cancer) of the tongue, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2009, on appeal of an August 2004 rating 
decision of the Cheyenne, Wyoming regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the Veteran's 
claim and the Board remanded for additional development.

Recently issued precedent by the appellate courts mandates that 
this matter again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The law mandates that provide a medical examination when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2009).  The claims file reflects 
that the Veteran was afforded a VA examination in July 2004.  The 
examination report reflects that the examiner reviewed the claims 
file and noted both that the Veteran contended that exposure to 
Agent Orange caused his cancer and that he reported smoking 
cigarettes, approximately one pack a day, since age 17 until his 
cancer diagnosis.  However, the examiner did not provide an 
opinion as to whether or not the Veteran's tongue cancer was 
likely related to his service or any in-service exposure to Agent 
Orange.

With regard to disabilities attributed to exposure to Agent 
Orange, the law provides that, for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be presumed 
for certain diseases (enumerated by statute and regulations) that 
become manifest within a particular period, if any such period is 
prescribed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Although, 
based on his service in Vietnam, the Veteran is presumed to have 
been exposed to Agent Orange, his diagnosed squamous cell 
carcinoma (cancer) of the tongue is not among the disorders 
presumptively linked to herbicide exposure.  67 Fed. Reg. 42600 
(June 24, 2002).  However, the Board notes that he may still, 
under applicable laws and regulations, show service connection on 
a non-presumptive basis, from disability or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

Although there is no medical opinion of record discussing any 
possible relationship between the Veteran's diagnosis and any 
exposure to Agent Orange, the Board observes that the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has explicitly rejected the view that "competent medical 
evidence is required ... [when] the determinative issue involves 
either medical etiology or a medical diagnosis."  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((Holding 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical profession)) see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (Holding that VA cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).

The Veteran is presumed to have been exposed to Agent Orange 
during his service in Vietnam, has claimed service connection for 
tongue cancer secondary to Agent Orange exposure, and the 2004 VA 
examiner did not address the likelihood that any such exposure 
caused tongue cancer.  As such, the Board finds the 2004 
examination report inadequate for rating purposes and that 
another examination is warranted.  If the findings on an 
examination report are incomplete, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2.

As noted above, this matter was remanded by the Board in March 
2009.  The Board directed that the RO make additional efforts to 
obtain the Veteran's service treatment records.  The record 
reflects that the RO made such efforts, but was unsuccessful and, 
in August 2009, issued a formal finding on the unavailability of 
the Veteran's service treatment records.  The Veteran was 
notified of the unavailability of his records in an August 2009 
letter.   

When VA is not able to retrieve service medical records, there is 
a heightened duty to assist veterans with the development of 
their claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As part of the duty to assist, VA must obtain Social Security 
Administration (SSA) records when they may be relevant.  Voerth 
v. West, 13 Vet. App. 117, 121 (1999).  A May 1999 private 
treatment note observes that the Veteran was receiving treatment 
for cancer and states that he "is eligible for... Social Security 
disability - application started today."  However, no SSA 
records have been associated with the claims file.  Accordingly, 
the RO should contact the SSA and ascertain if the Veteran has 
applied for SSA benefits and if so, obtain copies of the relevant 
records, including the complete medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  Although not dispositive as to an issue that 
must be resolved by VA, any relevant findings made by the SSA are 
evidence which must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

Accordingly, the case is REMANDED for the following action:

1. The RO must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, 
treatment.  The Veteran should be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO/AMC must 
then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding medical 
records.

2.  The RO/AMC will inquire of the Veteran 
whether or not he is in receipt of SSA 
disability benefits relevant to the matter 
on appeal and, if so, will obtain from the 
SSA a copy of the evidence relied on in its 
decision regarding any such claim for 
benefits.  This evidence should specifically 
include, but is not limited to, medical 
records and the SSA hearing transcript.  
Those records will be associated with the 
claims folder. 

3.  The RO must then schedule the Veteran 
for an examination at an appropriate VA 
facility with a health care provider of 
suitable background and experience to 
determine whether his squamous cell 
carcinoma of the tongue is related to, or an 
incident of, his active duty service, to 
include exposure to Agent Orange.  The 
following considerations will govern the 
examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
both interviewing and examining the 
Veteran, the examiner must conduct any 
necessary tests or studies and provide 
findings with respect to any diagnosed 
condition.  The examiner should offer 
an opinion, consistent with sound 
medical principles, as to whether 
cancer of the tongue resulted from 
disease or injury incurred in or 
aggravated by service, to include 
exposure to herbicides, or had its 
onset in service.  

c.	Any necessary tests or studies must 
be conducted, and all clinical findings 
should be reported in detail.  In all 
conclusions, the examiner must identify 
and explain the medical basis or bases, 
with identification of pertinent 
evidence of record.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
explain why and so state. 

4.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

5.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for service 
connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


